La Juez Asociada Señora Rodríguez Rodríguez
disintió por entender que la controversia versa sobre un asunto de credibilidad en cuanto al testimonio presentado por Waste Management. Considera que no le corresponde a este Tribunal intervenir con la apreciación de la prueba hecha por el tribunal sentenciador. Asimismo, disintió de la creación de una nueva presunción evidenciaría a favor del deman-dado una vez el foro de instancia ha determinado que pro-cede el pago de lucro cesante. Con la norma establecida la mayoría del Tribunal impone la carga al demandante —que ya ha obtenido un fallo a su favor— de demostrar qué gastos son variables y qué gastos son fijos para deter-minar la partida correspondiente a lucro cesante. Esta ope-*709ración bien puede hacerla el juzgador a la hora de estable-cer esta partida sin que este Tribunal se adentre en fórmulas rígidas que no necesariamente son de aplicación general. El Juez Asociado Señor Martínez Torres no interviene.